DETAILED ACTION
Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims recite wherein “the first flushing processing is executed” after an elapsed time “since a completion of the first flushing processing…” However, it does not seem that a specific processing can be executed after it has already been executed. Correction is required. Because claims 2, 6, 7, 13, 17, 18 and 21-25 depend from claims 1, 11 and 12, they are also rejected on this basis. 

Claims 6 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims recite wherein the first flushing processing includes the non-discharge flushing driving, but claims 1 and 12, from which claims 6 and 17 depend, state that the first flushing processing causes the head to discharge the liquid to the receiver. Thus, it is not clear whether the claims contradict each other in that both of the discharge flushing driving and the non-flushing driving cannot be executed in a single first flushing processing or whether the first flushing processing executes both the discharge flushing driving and the non-flushing driving. Clarification is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 6, 7, 11-13, 17, 18 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (6,109,724) in view of Iriguchi (2008/0218549).

Regarding claims 1, 11 and 12, Takahashi teaches a liquid ejecting apparatuses and method comprising: 
a head (fig. 13, item 202) having a surface in which a nozzle (fig. 13, item 217) configured to eject a liquid is formed; 
a carriage (fig. 12, item 203) configured to move reciprocally the head in a scanning direction (fig. 13, see arrow); 
a receiver (fig. 13, item 215) configured to receive the liquid discharged from the head in a flushing area (see fig. 13); 
a cap (fig. 7, item 102) configured to approach the surface of the head for  covering the surface to prevent the liquid from drying in the nozzle or retreat from the surface of the head in a maintenance area (see fig. 8, col. 10, lines 29-41); 
a platen (fig. 7, item 119) aside the maintenance area (see fig. 7); and 
a controller (fig. 15, item 230); 
wherein the controller is configured to execute: 
a first flushing processing (fig. 10, step S9); 
a second flushing processing (fig. 10, step S6) including at least one of a discharge flushing driving of driving the head so as to cause the head to discharge the liquid to the receiver and a non-discharge flushing driving of driving the head so as to vibrate the liquid without discharging the liquid (fig. 10, S6, cols. 11-12, lines 64-33); and 
a printing processing of driving the carriage and the head based on a print data such that the liquid is ejected in a printing area as the head is moved in the scanning direction (see fig. 1), the printing area including a first pass image area and a second pass image area being different from the first pass image area (see fig. 1, Note that the first pass image area is being defined as an area printed in a first reciprocation of the carriage, and the second pass image area is being defined as an area printed in a second reciprocation of the carriage after a conveyance of the print media so that the first and second pass image areas do not overlap. Because these pass image areas are broadly claimed, any area printed at any point in time after the first pass image area can be defined as the second pass image area. Because of this broad interpretation, any number of maintenance processings can happen between scans of the first and second pass image areas); 
the first flushing processing is executed in a case that a first count value is not less than a first threshold value, the first count value being an elapsed time since a completion of the first flushing processing (fig 10, S9, more than 24 hours, col. 12, lines 14-25, note that the “latest discharge operation” includes a last flushing); and 
the second flushing processing is executed in a case that a second count value is not less than a second threshold value, the second count value being an elapsed time since a completion of of the first pass image area before starting of printing of the second pass image area (note that, as defined above, this second flushing processing must only take place between two scans at any point in time to meet the limitation),
wherein the first flushing processing causes the head to discharge the liquid to the print medium without covering the surface with the cap (col. 2, lines 1-8, fig. 10, S9, note that idle discharge takes place at a position during recording),
wherein the discharge flushing driving of the driving the head causes the head to discharge the liquid to the print medium without covering the surface of the cap (col. 2, lines 1-8, fig. 10, S6, note that idle discharge takes place at a position during recording).
Takahashi does not teach wherein the maintenance area is different from the flushing area; wherein the platen is arranged between the flushing area and the maintenance area. Iriguchi teaches this (Iriguchi, see fig. 1, Note that cap 2 and flushing box 4 are on opposite sides of the platen). It would have been obvious to one of ordinary skill in the art to arrange a cap, a flushing box and a platen in the manner disclosed by Iriguchi in the device disclosed by Takahashi because doing so would allow for a maintenance option proximate both sides of the platen, thereby allowing for shorter carriage travel distances for maintenance depending on specific carriage locations. 
Takahashi does not teach wherein the non-discharge flushing driving of the driving the head causes the head to vibrate the liquid without discharging the liquid in the case that the head is located above the platen. Iriguchi teaches this (Iriguchi, fig. 6, S9). It would have been obvious to one of ordinary skill in the art at the time of invention to execute a minute vibration waveform to refresh the nozzles when the carriage was above the platen, as disclosed by Iriguchi, in the device disclosed by Takhashi because doing so would allow for keeping the nozzles fresh without requiring a full stoppage in a maintenance area for ink ejection, thereby increasing print speed. 
Takahashi teaches flushing the nozzles onto a print media during the printing but does not teach flushing the nozzles to a receiver in the flushing. Iriguchi teaches wherein flushing is executed at a flushing box (Iriguchi, fig.1, Note flushing box 4). It would have been obvious to one of ordinary skill in the art at the time of invention to add a flushing box and flush into that box, as disclosed by Iriguchi, instead of flushing ink onto the print medium during printing, as disclosed by Takahashi, because doing so would reduce the amount of paper waste onto which flushed droplets had been discharged. Upon combination of Takahashi and Iriguchi in this manner, the following limitation would be met: wherein the first flushing processing and the discharging flushing driving of driving the head of the second flushing processing causes the head to discharge the liquid to the receiver in the flushing area. 
With respect to the apparatus claims, it should be noted that, according to MPEP 2114, an apparatus claim covers what a device is, not what a device does. Here, all claimed components are disclosed by Takahashi in view of Iriguchi, and thus what is covered by the apparatus claim is disclosed in the prior art. There are extra functional limitations directed to what the device does, but these functional limitations are not necessarily covered by the apparatus claims. 
 	Regarding claims 2 and 13, Takahashi in view of Iriguchi teaches the liquid ejecting apparatus according to claims 1 and 12, wherein the first threshold value for the first flushing processing causing the head to discharge the liquid to the receiver in the flushing area without covering the surface with a cap is greater than the second threshold value for the discharge flushing driving of driving the head causing the head to discharge the liquid to the receiver in the flushing area without covering the surface of the cap or the non-discharge flushing driving of driving the head causing the head to vibrate the liquid without discharging the liquid above the platen (cols. 11-12, lines 64-25, Note that flushing at S9 corresponds to over 24 hours since a last discharge, and flushing S6 corresponds to a capping time of 1-24 hours).
 	Regarding claims 6, 7, 17 and 18, Takahashi in view of Iriguchi teaches the liquid ejecting apparatuses according to claims 1 and 12. Takahashi does not teach wherein the first and second flushings are non-discharge flushings. Iriguchi teaches wherein discharge flushings and non-discharge flushings are alternatives for loosening ink at the nozzles depending on where the carriage is in a particular scan (Iriguchi, [0005]). It would have been obvious to one of ordinary skill to implement a minute vibration for either the first or second flushings, as disclosed by Iriguchi, in the device disclosed by Takahashi because doing so would have amounted to as simple substitution of one known ink loosening technique for another to obtain predictable results.  

	Regarding claims 21-24, note that, as defined in the rejections of claims 1, 11 and 12, the first pass image area and the second pass image area can have any number of passes, print jobs, etc. between them. Because all printer programs take place periodically, any first and second determining processing or obtaining processing necessarily takes place between completion of a given first pass image area and before the starting of a given second pass image area. Further, because determining if counters exceed threshold values for maintenance and/or flushing occurs constantly so as to determine if minute vibration or flushing should be executed, including at times when the carriage is not above the platen but instead is above the flushing box or the cap, the determining processes occur at all claimed times.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11 and 12 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853